Case 1:19-cv-10106-TLL-PTM ECF No. 36 filed 04/29/20                   PageID.530      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ALENA CLARK,

       Plaintiff,                                     Case No. 19-10106
                                                      Honorable Thomas L. Ludington
v.

COUNTY OF SAGINAW,
et al.,

      Defendants.
____________________________/

                ORDER DENYING PLAINTIFF’S MOTION TO COMPEL

       On January 11, 2019, Plaintiff filed a complaint against Defendants alleging sex

discrimination and retaliation under the Elliott-Larsen Civil Rights Act, First Amendment

retaliation, violation of equal protection, and discrimination under the Equal Pay Act. ECF No. 1. On

April 21, 2020, Defendants filed a motion to compel supplementary discovery. ECF No. 29. On

April 24, 2020, the motion was denied as untimely. ECF No. 32. A settlement conference was held

on April 27, 2020 with this Court. On April 28, 2020, Plaintiff filed a motion to compel responses to

Plaintiff’s seventh and eighth requests to produce discovery. ECF Nos. 34, 35.

       Plaintiff explains that Defendants were served with the seventh request for production on

March 5, 2020 and the eighth request for production on March 11, 2020. ECF No. 34. Plaintiff

calculates Defendants’ response dates were April 4, 2020 and April 10, 2020. Plaintiff indicates that

her counsel sent two emails on April 27, 2020 to Defendants’ counsel seeking an indication as to

when Defendants would produce the outstanding discovery and later in the day, concurrence in her

motion to compel. ECF No. 34-4. Plaintiff represents to this Court that she received no reply. ECF

No. 34 at PageID.502.
Case 1:19-cv-10106-TLL-PTM ECF No. 36 filed 04/29/20                   PageID.531      Page 2 of 2



       According to the scheduling order, discovery closed on Saturday, April 18, 2020. ECF No.

27. Even if discovery was extended two days until Monday, discovery would have closed on April

20, 2020. Plaintiff waited until April 28, 2020 to file her motion to compel. This Court is aware the

parties may have been attempting to reach an agreement to extend dates, including discovery. That

said, Plaintiff had at least 8 days between the responsive date for the eighth request for production

and the close of discovery. Yet, Plaintiff chose to wait until over a week after discovery closed to

file her instant motion. Parties may exchange discovery until trial. However, the Court will not

enforce motions to compel discovery after discovery has closed. Plaintiff’s motion to compel will be

denied as untimely.

       Accordingly, it is ORDERED that Plaintiff’s Motion to Compel, ECF No. 34, is DENIED.



Dated: April 29, 2020                                         s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
